PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/352,320
Filing Date: 13 Mar 2019
Appellant(s): 3SHAPE A/S



__________________
Travis D. Boone [Reg. no. 52,635]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 August 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7 March 2022  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

(2) Response to Argument
Examiner incorporates by reference the Non-Final rejection dated 7 March 2022 including the response to arguments section of pages 2-4 which includes responses to some of the same arguments now repeated by Appellant’s in the Appeal Brief.
Designing a dental restoration based on occlusion information and offset information is a mental process
Appellant Appeal Brief page 9 argues:
a dynamic occlusion simulation takes into account a multitude of possible collision events which can occur at the dental restoration site. The simulation of these various collision events thus provides a large, complex amount of data that a dentist needs to process before they can begin digitally designing a dental restoration. The sheer processing power required to not only comprehend all of the complex data gathered from a dynamic occlusion simulation, but also apply that data into a dental restoration design is outside of the capabilities of the human mind.
Examiner respectfully disagrees.
The human mind is particularly good at evaluating visual shape information. Designing a 3D shape using visual or other shape information can be done mentally. Occlusion is the interfering contact between teeth. Dynamic occlusion is the interfering contact caused when the jaw and teeth move. Considering how 3D objects may interact with each other is a mental process using basic spatial reasoning. Evaluating spatial information, including dynamic occlusion information, is a mental process in the category of making “observations, evaluations, judgments, and opinions.” See MPEP §2106.04(III). Designing dental restorations based on evaluations of spatial information is similarly a mental process.

Appellant Appeal Brief page 9 argues:
The ability to mentally design a dental restoration based on dynamic occlusion data is further complicated when also having to consider the position of the relative vertical displacement of the planned restoration during the time the dynamic occlusion data was gathered.
Examiner understand the “relative vertical displacement” being argued as relating to the claim language “based on … and a relative offset of the planned restoration position, wherein the relative offset is provided by offsetting the target site vertically relative to the jaw.” A small gap could be one such embodiment of the claimed vertical offset. Visualizing and considering a design which includes a small gap is easy to mentally envision. Furthermore, a person of ordinary skill in the art would be familiar with the shape of teeth. Thus, a tooth shape is not a complicated shape to a person of ordinary skill in the art. They can envision a tooth shape and a corresponding small gap when designing a restoration.

Appellant repeats the above arguments throughout the Appeal Brief:
Page 12: “Appellant fundamentally disagrees that designing based on dynamic occlusion can be performed purely mentally”
Page 13: “Retaining all of these possible collision events, …, and applying the information these collision events provide into a dental restoration design is outside the realm of a mental activity.”
Page 14: “to design a digital anatomy design of the restoration based at least on dynamic occlusion data and a relative offset of the planned restoration position. Again, the human mind is incapable of this feat.”
Examiner’s response is the same as above.
Accuracy is not claimed
Appellant Appeal Brief page 10 section B argues:
Appellant again submits that mentally observing something is quite different than preparing a digital design, especially a digital design based off dynamic occlusion data, with a high level of aesthetic and functional accuracy. …. This requisite level of accuracy cannot be achieved by observing the dentition, and then designing a restoration in the human mind.
The claims do not recite any particular standard for an “accuracy.” Accordingly, Appellant is arguing features not claimed. Furthermore, the implication that a dental restoration cannot be designed without a computer is ridiculous as the field of dentistry predates computers by centuries. Modern computers and intraoral oral scanners certainly improve the accuracy, but Appellant is not claiming a new computer nor a new intraoral scanner.
Digitally designing is designing using a computer
Appellant Appeal Brief page 12 last sentence argues:
the Office fails to address Appellant's point that a human mind is incapable of digitally designing a digital anatomy design of a restoration based on a dynamic occlusion data gathered from a patient's mouth and a relative vertical offset.
Examiner has previously responded to this argument at Non-Final Rejection page 3:
A claim that requires a computer may still recite a mental process. MPEP §2106.04(a)(2)(III)(C). … Similarly, the use of a computer is recited generically at a high level of generality and reciting a generic limitation to “apply” a method with a generic computer as a tool does not render a claim patent eligible. See MPEP §2106.05(f).
Merely claiming an abstract idea is done “digitally” and thus on a computer, fails to make an abstract idea eligible subject matter under 35 U.S.C. §101. Using a generic computer to perform the designing is merely using a computer to perform the identified abstract idea.
Using a generic computer to save time is not a practical application of an abstract idea
Appellant Appeal Brief page 14 argues:
the claim set seeks to use a computer program which can practically apply dynamic occlusion data towards the design of improved dental restorations. This practical application of the claimed methods can allow those practicing in the art to save time installing dental restorations since they should not have to do any, or not as many, post-installation modifications.
Using a generic computer to perform an abstract idea faster to save time does not render that abstract idea patent eligible. Using a generic computer to perform an abstract idea faster is not a practical application within the meaning of §101 subject matter eligibility.
Designing dental restorations using information as claimed remains mental activity in the form of mental process evaluation, judgment, and opinions.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        23 August 2022



Conferees:
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.